His Excellency Antonio Guterres, Secretary General of the United Nations.
His Excellency Volkan Bozkir, President of the 75th Session of the United Nations General Assembly
Your Excellencies Heads of State and Government
Distinguished Delegates
Ladies and Gentlemen.
There is no memory since the Organization’s establishment of a situation in which the Heads of State and/or Government of the UN Member States, for reasons beyond their schedule, could not personally attend the General Assembly of the organization, which discusses the great topics about international relations and seeks to outline solutions aimed to resolve the main concerns of the mankind by ensuring peace, security and stability of our continent — our common home.
Today, despite the current circumstances arising from the COVID-19 pandemic, which imposes on all of us restrictions in movements and all other procedures that are appropriate for this juncture, it has been possible to communicate amongst ourselves with a virtual feeling of being together thanks to the almost unlimited possibilities brought about by new technologies to the service of mankind.
Mr. Secretary General, please allow me to congratulate you on having taken the opportune decision to maintain the dynamics of the functioning of the United Nations with the technological resources at our disposal.
I also would like to highlight the exemplary manner how you have been tackling the problems resulting from the COVID-19 pandemic, whose effects and consequences would have taken more dramatic proportions than those we are experiencing now, if the World Health Organization and other specialized agencies of the United Nations system did not act quickly and pass recommendations that have greatly helped control the spread of the disease.
Excellencies,
This pandemic has come to show at global level the weakness of our health structure in responding to a problem of so high magnitude and severity.
Despite this obvious evidence, through joint efforts, collaboration and cooperation amongst nations and exchanges among specialized scientific institutions we have managed to face the problem that was previously fully unknown, and that has obliged us to seek prompt response in order to alleviate the effects of the disease.
This global health problem has paralyzed all momentum that was built for the recovery of the world economy, which after the economic crisis that started in 2008, was already sending out encouraging signals for recovery and very specially in the developing countries, such as the case of Angola.
Our hopes of starting to yield positive results following our endeavour for domestic economy reform, conducted in a context where we had to apply harsh measures, with very tough impact on the lives of people, will not come true soon due to the current constraints that have disrupted the production chain, affecting the prices of the main export commodities, and paralysed services and other vital sectors of the economy, giving rise to very high unemployment rates and an alarming social situation.
One should single out that the resources we had for the financing of the productive sectors for its recovery had to be diverted, given the current context, to serve the needs of biosafety and other necessities of urgent epidemiological nature brought about by the pandemic.
In this regard, we were obliged to rapidly build throughout the national territory centres to host people under the situation of official quarantine, to equip the country’s hospitals with basic equipment for COVID-19-related medical emergencies and so on, to build hospital centres with capacity to treat possible outbreak of the pandemic and other related facilities.
I should acknowledge that apart from our own efforts, we have also benefited the solidarity of other countries, international organization, companies, and local and international nongovernment organizations as well as individual citizens who have helped mitigate somehow the pandemic impact in Angola, to whom we would like to thank.
Excellencies,
This human virtue that has always been useful at so critical moments such as the one that we are going through, helps immensely but it is not always enough to solve at grassroot the problems we are to face as a consequence of the very complex situations such as the one we are currently experiencing.
I therefore would like to express my appreciation for the G-20 initiative which has demonstrated the great sensitivity to the need for a collective action with a view relieving the debt of the developing countries as means to cushion the burden or liability that fall upon this group of countries.
We think that it is fundamental to view direct investment in the economies of developing countries as a great equation for their economic growth and development.
This goal may be achieved if developed countries mobilize themselves to establish funds for investments aid in Africa to be used by those investors interested in doing business in the African continent, where they may produce goods and services for local consumption and export.
Excellencies,
The COVID-19 pandemic has come to prove that when we act in coordination, responsibility is shared in a more efficient manner and thus more satisfactory results are achieved.
This vision supports the idea that multilateralism should always be present in any approach to be taken regarding the most pressing international issues facing the world.
For this reason, along its journey the United Nations has always advocated for multilateralism in resolving the intricate problems of Humanity.
Thus, we think within this spirit we should focus our endeavours in the search for fair and long lasting solutions to the problems of the Middle East, that have to do with Security Council pertinent resolutions on the matter, as well as those that are afflicting the African continent, where conflicts and instability still prevail, such as the case of Libya, the Sahel Region and others conflicts of minor scale in other regions of the continent.
It is worth to recognize that the nature of security problems in Africa, in many cases, is associated with the phenomenon of international terrorism, expansion of religious fundamentalism and post-election conflicts that require redoubled surveillance and attention by the United Nations, without forgetting the support to be rendered to those countries faced with these circumstances.
In light of the aforegoing, the United Nations should seek to interpret with impartiality the underlying factors of the domestic political tensions arising from election processes and assume a position that does not ignore the legitimately established Government, while strengthening their capacity to intervene in resolving the problems to ensure the normal functioning of institutions.
Excellencies,
The United Nations, within the current world context, which portrays a reality totally different from the one that was on the basis of its establishment, should seek to reflect within its internal structures the characteristics of the geopolitical reality of nowadays in order to render it into an organization that is able to safeguard the balance of global interests.
In this regard, we once more reiterate the urgent need for reform of the organization so as to achieve a UN Security Council that attends better to representation of the peoples, nations and continents.
Excellencies,
I thank you for your attention and wish that this 75th Session of the United Nations may attain its goals.
Thank you very much